Citation Nr: 1117948	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  05-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from October 1959 to March 1963.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

An October 2009 Board decision denied a claim for nonservice-connected pension, and granted a petition to reopen service connection for residuals of a left knee shrapnel injury. The underlying claim for service connection and a TDIU claim were both remanded for further evidentiary development. 

After completion of the requested development, a March 2010 Decision Review Officer (DRO) decision of the RO granted service connection for osteoarthritis with chondromalacia patellae, left knee, and a 10 percent rating, effective August 5, 2003. Hence, the matter of service connection for a left knee disability no longer remained on appeal.

Thereafter, in September 2010 the Board issued another remand of the TDIU claim, specifically for a VA Compensation and Pension examination addressing employment capacity in light of service-connected disability. The requested development having been completed, this case has been returned to the Board for an appellate disposition. 

In its September 2010 remand, the Board observed that the Veteran had raised the new issue of entitlement to a higher initial rating than 10 percent for the now service-connected left knee disability. As this matter had not yet been considered by the RO as the Agency of Original Jurisdiction (AOJ),                 the Board referred the claim to the RO for adjudication in the first instance. Presently, the Board sees that the RO had not undertaken action on this claim. Consequently, the Board again refers the Veteran's increased rating claim with direction for the RO to take appropriate action. 

FINDING OF FACT

The Veteran is not precluded from participating in substantially gainful employment as a consequence of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for an award of a TDIU are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from December 2005, the RO informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.           See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,             the VCAA notice correspondence was sent subsequent to the issuance of the January 2004 RO rating decision on appeal, and thereby did not strictly comport with the standard for timely notice. However, the Veteran has had an opportunity to respond to the VCAA notice in advance of the most recent January 2011 Supplemental SOC (SSOC) readjudicating his claim. There is no objective indication of any further relevant information or evidence that must be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining records of VA outpatient treatment, and arranging for him to undergo a VA Compensation and Pension examination. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of his claim, the Veteran has provided several personal statements. He has not requested a hearing in connection with this matter. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities. If there is only one such disability, it must be ratable at 60 percent or more. Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2010). If the claimant does not meet the minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extra-schedular basis. See 38 C.F.R. § 4.16(b) (2010).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration. While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance. VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra. 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id. See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Other factors that may receive consideration in determining whether a Veteran is unemployable include his employment history, level of education and vocational attainment. See 38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). By comparison, the impact of any nonservice-connected disabilities, or the Veteran's age, are not factors taken into consideration for this purpose. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").




The Veteran at present is service-connected for osteoarthritis with chondromalacia patellae, left knee, with an assigned 10 percent disability rating. Also, the Veteran previously has been adjudicated service-connected for residuals of a fracture, right fifth toe, with an assigned 10 percent evaluation. There are no other current service-connected disabilities. Accordingly, the schedular criteria of 38 C.F.R. § 4.16(a)    for the assignment of a TDIU are not met. The Veteran does not have one service-connected connected disability rated at 60 percent, nor does he have one service-connected disability rated at 40 percent with total service-connected disability rated                       at minimum 70 percent. Consequently, the Veteran does not meet the preliminary schedular criterion to establish entitlement to a TDIU. See 38 C.F.R. § 4.16(a). Regardless, this case may still be considered under the provisions governing entitlement on an extraschedular basis, under 38 C.F.R. § 4.16(b).

In reaching the preliminary finding that the Veteran does not meet the schedular criteria for a TDIU, the Board is fully cognizant of the fact that there remains an outstanding, unadjudicated claim for an increased initial rating for the Veteran's service-connected left knee disability. The Board's September 2010 remand pointed this out, referred the claim to the RO for initial adjudication, and specifically instructed the RO not to adjudicate the TDIU claim until first deciding the increased rating claim -- the reason for this last action being that with any grant of an increased evaluation for the left knee disability, the Veteran might then meet the schedular criteria for a TDIU. Thereafter, the increased rating claim for the left knee was never adjudicated, so this literal condition of the Board's remand was              never met. 

Regardless, on review of the evidence before it, the Board presently sees no detriment in proceeding now with a decision on the Veteran's TDIU claim.              Even had the RO properly adjudicated the increased rating claim, and awarded a higher rating, potentially bringing him within the realm of the schedular criteria for a TDIU, there are no plausible grounds upon which a TDIU could be granted on the medical evidence, for as stated below, a competent and well-informed VA medical opinion determined that the Veteran remained fully capable of sedentary employment. There is no contrary evidence. Thus, whether the preliminary schedular standards were met is inapposite, given that the Veteran remains employable. To the extent the Board's September 2010 remand instructed that the TDIU claim not be decided until resolution of the increased rating matter, that has become a non-essential condition of the prior remand, where the claim is being denied on independent grounds. With regard to remand orders, the U. S. Court of Appeals for Veterans Claims had held that substantial compliance, and not absolute compliance is what is required in carrying out a remand. See Dyment v. West,              13 Vet. App. 141, 146-47 (1999). Here, there has been sufficient, if not perfect compliance with the prior remand to the extent that the claim for a TDIU may        now be fairly decided by the Board, with no detriment to the Veteran. Meanwhile, as to the separate claim itself for higher initial rating for a left knee disability,             the Board has re-referred this claim to the RO as indicated above, and a decision         on that matter by the RO should be forthcomining.

Turning to the evidence at hand regarding the instant TDIU claim, the Veteran            in December 2005 filed a formal TDIU application (VA Form 21-8940). Through that documentation, the Veteran contended that leg and foot injuries comprised the service-connected disabilities that prevented him from maintaining a substantially gainful occupation. He stated that he had last worked full-time in 1989 as a laborer. On another space on the formal TDIU application he identified himself as            "self-employed." He indicated that he had a high-school level education. 

The Veteran underwent a VA Compensation and Pension examination for a left knee disability in January 2010. Following a medical history review and physical exam, the diagnosis was of left knee osteoarthritis, mild; and left chondromalacia patellae, mild. It was further noted as to employment history that the Veteran had last worked in the capacity of a handyman approximately three years ago. The VA examiner estimated that the diagnosed conditions had significant effects upon usual occupation, with the impact upon occupational activities being decreased mobility and pain. 

On an October 2010 VA re-examination, this time the diagnosis on consideration of all exam findings and medical history was of left knee shrapnel injury, and left knee degenerative joint disease. The VA examiner further expressed the opinion that        the Veteran's knee condition did not interfere with his ability to maintain gainful employment. According to the examiner, desk and sedentary type of work was by no means limited, and as far as light duty, there should be no problems. It was observed that the Veteran should just be limited to how many stairs he had to climb, and bending and lifting objects over 50 pounds and carrying objects over 50 pounds should be limited. Short distance walking was deemed to be fine for the Veteran. 

Based on the foregoing, the Board will deny the Veteran's claim for a TDIU.        There is competent and probative medical opinion evidence of record which   clearly attests to the Veteran's substantial retained occupational capacity.                            The October 2010 VA examiner found the Veteran fully capable of securing and maintaining sedentary employment, and indeed specified somewhat wide parameters with which the Veteran should still be able to complete physical activity such as to walk, climb stairs, and carry light objects should he be required to do so in the workplace environment. This opinion followed a detailed medical inquiry into the current condition of his service-connected left knee disability, including a claims file review. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). While the foregoing opinion considered just the impact of a left knee condition, there is hardly any reason to believe that              the Veteran's only other service-connected disability, residuals of a right fifth great toe fracture, could have any major impact upon employability beyond what is already described above. There is no other medical evidence to suggest this is        the case. 

Moreover, the findings obtained on the January 2010 VA examination, as the only other pertinent evidence, do not represent a contrary medical opinion, so much as identify that there were some effects upon prior occupation as a handyman from the left knee condition. Even so, that same VA examiner estimated the overall severity of a left knee disability as mild. Furthermore, when later the October 2010 VA examination was conducted to more definitively address the issue of employability, it was considered readily apparent that the Veteran had demonstrable residual capacity for occupational functioning. 

On these grounds, the Board concludes that the severity of service-connected disability is not sufficient to indicate unemployability. This is the case premised on his current level of assigned disability compensation, and also even if he were to have met the preliminary schedular criteria for a TDIU (pending the adjudication of an increased rating claim for the left knee disorder), given that he still retains a noteworthy degree of capacity for sedentary employment, and even some tasks that would require physical activity in a workplace.

Hence, the Board is denying the Veteran's TDIU claim. Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

The claim for a TDIU is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


